DETAILED ACTION
	This office action is in response to the initial filing dated October 20, 2020.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending.

Claim Objections
Claim 5 is objected to because of the following informalities:  
	Claim 5 lacks the conjunction “and” at the end of line 2 separating the steps of detecting and determining. Further, claim 5 does not end in a period. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bohl et al. (Bohl; US PG Pub #2020/0211553) in view of Hentz et al. (Hentz; US PG Pub #2019/0050645).
As to claim 1, Bohl teaches a method for analyzing an environment around a vehicle to be able to provide an explanation about what is happening in the environment (Paragraph [0079] teaches a method; Paragraph [0019] teaches obtaining information about an area surrounding a vehicle; Paragraph [0027] teaches describing an event external to the vehicle; Paragraph [0052] teaches answering a question about vehicle surroundings), the method comprising:
receiving, by a processor, an inquiry from a user of the vehicle, the inquiry related to a behavior of another vehicle in a vicinity of the vehicle (Paragraphs [0037] and [0038] teach a processor; Paragraphs [0049] and [0050] teach speech utterances pertaining to the speed of a nearby vehicle; Paragraph [0080] teaches receiving audio speech input); 
analyzing, by the processor, sensor data acquired by the vehicle for a period of time preceding the inquiry (Paragraph [0050] teaches acquiring and processing sensor data; Paragraphs [0051] and [0061] teach continually monitoring sensor data and continually self-learning such that aggregated data is used – including data from a time prior to the inquiry); 
generating, by the processor, an answer to the inquiry based on contextual information of the inquiry and the analysis of the sensor data (Paragraphs [0051] and [0081] teach generating an answer based on the meaning of the inquiry and sensor data); and 
providing, by the processor, the answer to the inquiry (Paragraphs [0052] and [0081] teach generating and outputting an answer).  
Bohl does not explicitly teach generating an answer based on geographic map data.
In the field of responding to user inquiries, Hentz teaches generating an answer based on geographic map data (Paragraph [0004] teaches using location data; Paragraph [0046] teaches using a positioning module providing heading, orientation, and position data; Paragraphs [0036] and [0037] teach a map database with various types of data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bohl with the geographic data of Hentz because increasing the data considered when generating an answer yields the predictable result of increasing the knowledge of the scenario to thereby increase the reliability of the answer.
As to claim 2, depending from the method of claim 1, Bohl teaches wherein receiving the inquiry comprises:
receiving, by the processor, audio input from a user interface; 
converting, by the processor, the audio input to text; and 
analyzing, by the processor, the text to determine a meaning of the text (Paragraph [0080]).  
As to claim 3, depending from the method of claim 2, Bohl teaches the method further comprising:
acquiring, by the processor, sensor data relating to the user; 
wherein the sensor data is used to determine a meaning of the text (Paragraph [0071] teaches natural language processing generating words based on visual input and sensor data including age, gender, emotions, and facial detection).  
As to claim 6, depending from the method of claim 1, Bohl  teaches wherein the behavior of the other vehicle comprises erratic driving behavior (Paragraph [0050] teaches asking for the speed of another vehicle which is something that would be asked when the other vehicle is either going too fast or too slow; Paragraph [0055] teaches sensing erratic driving from nearby vehicles). 
As to claim 7, depending from the method of claim 6, Bohl teaches wherein the erratic driving behavior is an illegal maneuver (Paragraph [0075] teaches driving drunk; Paragraph [0076] teaches tailgating and driving over the speed limit).  
As to claim 8, depending from the method of claim 1, Bohl does not explicitly teach the method further comprising:
receiving, by the processor, additional data from other vehicles or roadway sources, wherein the additional data is analyzed with the sensor data.  
In the field of responding to user inquiries, Hentz teaches receiving, by the processor, additional data from other vehicles or roadway sources, wherein the additional data is analyzed with the sensor data (Paragraph [0032] teaches vehicle to vehicle or vehicle to infrastructure wireless links). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bohl with the additional data of Hentz because increasing the data considered when generating an answer yields the predictable result of increasing the knowledge of the scenario to thereby increase the reliability of the answer.
As to claim 9, depending from the method of claim 1, Bohl does not explicitly teach wherein analyzing the sensor data comprises determining and ranking possible actions around the vehicle, wherein an action is ranked lower if the action is less related to the inquiry.
In the field of responding to user inquiries, Hentz teaches wherein analyzing the sensor data comprises determining and ranking possible actions around the vehicle, wherein an action is ranked lower if the action is less related to the inquiry (Paragraph [0006] teaches ranking a plurality of points of interest based on relevance to the query). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bohl with the ranking of Hentz because ranking a plurality of options by relevancy yields the predictable result of increasing the reliability of the answer.
As to claim 10, depending from the method of claim 1, Bohl teaches wherein the answer is provided in an audio or visual form (Paragraphs [0052] and [0081] teach audio answers).  
As to claim 11, Bohl teaches a system for providing answers to user inquiries in a first vehicle (Paragraph [0019] teaches a system obtaining information about an area surrounding a vehicle and generating an output; Paragraph [0052] teaches answering a question about vehicle surroundings), the system comprising:
one or more sensors configured to acquire sensor data for an environment around the first vehicle (Paragraphs [0034] and [0041]); 
a user interface configured to receive an inquiry from a user of a first vehicle regarding an operation of a second vehicle in a vicinity of the first vehicle (Paragraphs [0049] and [0050] teach speech utterances pertaining to the speed of a nearby vehicle; Paragraph [0080] teaches receiving audio speech input) and provide an answer (Paragraphs [0052] and [0081] teach generating and outputting an answer); and 
a controller (Paragraphs [0037] and [0038] teach a processor) configured to analyze the inquiry (Paragraph [0049]) and the sensor data (Paragraph [0051]), and generate the answer to the inquiry based on the analysis (Paragraph [0051] teaches determining the proper response; Paragraph [0052] teaches generating an output). 
Bohl does not explicitly teach a geographic database configured to store map data for a roadway network and analyzing map data to generate an answer.
In the field of responding to user inquiries, Hentz teaches a geographic database configured to store map data for a roadway network and analyzing map data to generate an answer (Paragraph [0004] teaches using location data; Paragraph [0046] teaches using a positioning module providing heading, orientation, and position data; Paragraphs [0036] and [0037] teach a map database with various types of data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bohl with the geographic data of Hentz because increasing the data considered when generating an answer yields the predictable result of increasing the knowledge of the scenario to thereby increase the reliability of the answer.
As to claim 12, depending from the system of claim 11, Bohl teaches wherein the one or more sensors comprise at least one of an image sensor, LIDAR, or Radar (Paragraph [0041]).  
As to claim 14, depending from the system of claim 11, Bohl in view of Hentz render obvious wherein the controller is configured to analyze the inquiry, the sensor data, and the map data to identify possible actions related to the inquiry, rank the possible actions based on the analysis, and generate the answer based on the rank of the possible actions as seen in claim 9 above.  
As to claim 15, depending from the system of claim 11, Bohl in view of Hentz renders obvious the system further comprising:
a vehicle to vehicle transmission system configured to receive and transmit vehicle data between vehicles on the roadway, wherein the controller is further configured to further use the vehicle data to generate the answer as seen in claim 8 above.  
As to claim 16, depending from the system of claim 11, Bohl teaches wherein the second vehicle is being operated illegally (Paragraph [0075] teaches driving drunk; Paragraph [0076] teaches tailgating and driving over the speed limit; Paragraph [0050] teaches asking for the speed of another vehicle which is something that would be asked when the other vehicle is either going too fast or too slow).  
As to claim 17, depending from the system of claim 11, Bohl teaches the system further comprising:
one or more interior sensors configured to monitor the interior of the vehicle and provide user data to the controller to provide context for the analysis of the inquiry (Paragraph [0068] teaches notifying the user of information regarding the environment inside the vehicle cabin; Paragraph [0071] teaches natural language processing generating words based on visual input and sensor data including age, gender, emotions, and facial detection).  
As to claim 18, Bohl teaches an apparatus for providing a response to a user query about what is happening around a vehicle (Paragraphs [0111] and [0112] teach an apparatus; Paragraph [0052] teaches answering a question about vehicle surroundings), the apparatus comprising:
at least one processor (Paragraphs [0037] and [0038] teach a processor); and 
at least one memory including computer program code for one or more programs; the at least one memory configured to store the computer program code configured to, with the at least one processor (Paragraphs [0037] and [0038] teach a system memory storing programming instructions executed by the processor), cause the at least one processor to: 
acquire sensor data for an environment (Paragraph [0019] teaches monitoring an area with one or more sensors where the area is a vehicle and surrounding environment or a home and the surrounding environment) around a mobile device (Paragraph [0026] teaches a virtual personal assistant environment including a smartphone  or portable media player; Paragraph [0042] teaches a pushbutton on a mobile device to trigger voice input); 
receive an inquiry from a user interface (Paragraphs [0049] and [0050] teach speech utterances; Paragraph [0080] teaches receiving audio speech input); 
determine a context of the inquiry based on the sensor data (Paragraphs [0050]-[0051] teach an inquiry about the speed of a blue sedan in a right lane and identifying cameras and radar sensors for identifying the blue sedan in order to then find the speed of that sedan); 
generate an answer to the inquiry using the context and the sensor data (Paragraphs [0051] and [0081] teach generating an answer based on the meaning of the inquiry and sensor data); and 
provide the answer with the user interface (Paragraphs [0052] and [0081] teach generating and outputting an answer).   
However, Bohl does not explicitly teach geographic data stored in a geographic database.
In the field of responding to user inquiries, Hentz teaches geographic data stored in a geographic database (Paragraph [0004] teaches using location data; Paragraph [0046] teaches using a positioning module providing heading, orientation, and position data; Paragraphs [0036] and [0037] teach a map database with various types of data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bohl with the geographic data of Hentz because increasing the data considered when generating an answer yields the predictable result of increasing the knowledge of the scenario to thereby increase the reliability of the answer.
As to claim 19, depending from the apparatus of claim 18, Bohl teaches wherein the inquiry relates to an erratic behavior of another vehicle (Paragraph [0050] teaches asking for the speed of another vehicle which is something that would be asked when the other vehicle is either going too fast or too slow; Paragraph [0055] teaches sensing erratic driving from nearby vehicles).  
As to claim 20, depending from the apparatus of claim 18, Bohl teaches wherein the inquiry relates to an illegal maneuver by another vehicle (Paragraph [0075] teaches driving drunk; Paragraph [0076] teaches tailgating and driving over the speed limit).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bohl et al. (Bohl; US PG Pub #2020/0211553) in view of Hentz et al. (Hentz; US PG Pub #2019/0050645) as applied to claim 2 above, and further in view of Solomon et al. (Solomon; US PG Pub #2017/0206797).
As to claim 4, depending from the method of claim 2, Bohl does not explicitly teach wherein analyzing comprises:
mapping, by the processor, the text to one or more stored queries.  
In the field of speech to text analysis, Solomon teaches wherein analyzing comprises:
mapping, by the processor, the text to one or more stored queries (Paragraph [0035] teaches performing a comparison of a query to a pre-prepared knowledge base of anticipated queries). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bohl with the query comparison of Solomon because matching input queries with known queries yields the predictable result of increasing the reliability and confidence of proper speech processing (as seen through the use of confidence values at paragraph [0044]).  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bohl et al. (Bohl; US PG Pub #2020/0211553) in view of Hentz et al. (Hentz; US PG Pub #2019/0050645) as applied to claim 2 above, and further in view of Moustafa et al. (Moustafa; US PG Pub #2022/0126864).
As to claim 5, depending from the method of claim 1, Bohl teaches wherein the receiving the inquiry comprises:
detecting, by the processor, characteristics of the user (Paragraph [0071] teaches detecting emotions and faces); 
determining, by the processor, an implicit inquiry based on a state of the environment (Paragraph [0019] teaches automatically generating a response based on a state of an area).
Bohl does not explicitly teach detecting, by the processor, a facial expression of the user.
In the field of  vehicle systems, Moustafa teaches detecting, by the processor, a facial expression of the user (Paragraph [0650] teaches detecting emotion from a facial expression). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bohl to detect facial expressions as in Moustafa because increasing the data considered when generating an answer yields the predictable result of increasing the knowledge of the scenario to thereby increase the reliability of the answer.
As to claim 13, depending from the system of claim 11, Bohl in view of Moustafa render obvious wherein the user interface is configured to receive the inquiry by detecting an expression of the user as seen in claim 5 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wang et al. (US PG Pub #2021/0325203)
	Golestan Irani (US PG Pub #2020/0089251)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688